Case 0:19-cv-62751-RKA Document 5 Entered on FLSD Docket 12/03/2019 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 0:19-CV-62751-RKA

   DAVID GREENWALD,

                  Plaintiff
          v.

   FROST-ARNETT COMPANY, and
   CORAL ANESTHESIA ASSOCIATES,
   INC.,

               Defendants.
   ____________________________________/

                DEFENDANT FROST-ARNETT COMPANY’S ANSWER TO
                           PLAINTIFF’S COMPLAINT

         Defendant Frost-Arnett Company respectfully answers Plaintiff’s Complaint as follows:

                                 JURISDICTION AND VENUE

         1.     Defendant denies the allegations in this paragraph.

         2.     Defendant denies the allegations in this paragraph.

         3.     Defendant denies the allegations in this paragraph.

                                            PARTIES

         4.     Admitted upon information and belief.

         5.     Admitted.

         6.     Admitted in part, denied in part. Defendant admits that at times, it uses the

  telephone and mail in its business. After reasonable investigation, Defendant lacks sufficient

  knowledge and information to form a belief as to the truth of the remaining allegations in this

  paragraph, and as such they are denied.

         7.     Admitted in part, denied in part. Defendant admits that at times it acts a debt

  collector. After reasonable investigation, Defendant lacks sufficient knowledge and information


                                                1
Case 0:19-cv-62751-RKA Document 5 Entered on FLSD Docket 12/03/2019 Page 2 of 10



  to form a belief as to whether it was acting a debt collector with respect to Plaintiff’s account, and

  as such the remaining allegations are denied.

         8.      Admitted upon information and belief.

         9.      Admitted in part, denied in part. Defendant admits it was attempting to recover

  money owed to defendant Coral Anesthesia Associates, Inc. Defendant denies all remaining

  allegations in this paragraph.

                                   DEMAND FOR JURY TRIAL

         10.     Admitted in part, denied in part. Defendant admits that Plaintiff demand a trial by

  jury. Defendant denies the existence of triable issues of fact.

                                    FACTUAL ALLEGATIONS

         11.     After reasonable investigation, Defendant lacks sufficient knowledge and

  information to form a belief as to the truth of the allegations in this paragraph, and as such they

  are denied.

         12.     After reasonable investigation, Defendant lacks sufficient knowledge and

  information to form a belief as to the truth of the allegations in this paragraph, and as such they

  are denied.

         13.     After reasonable investigation, Defendant lacks sufficient knowledge and

  information to form a belief as to the truth of the allegations in this paragraph, and as such they

  are denied.

         14.     After reasonable investigation, Defendant lacks sufficient knowledge and

  information to form a belief as to the truth of the allegations in this paragraph, and as such they

  are denied.




                                                   2
Case 0:19-cv-62751-RKA Document 5 Entered on FLSD Docket 12/03/2019 Page 3 of 10



         15.     After reasonable investigation, Defendant lacks sufficient knowledge and

  information to form a belief as to the truth of the allegations in this paragraph, and as such they

  are denied.

         16.     Admitted in part, denied in part. Defendant admits that it began attempting to

  collect an account owed by Plaintiff. After reasonable investigation, Defendant lacks sufficient

  knowledge and information to form a belief as to whether Plaintiff’s delinquent obligation is a

  consumer debt, as such the remaining allegations are denied.

         17.     Admitted in part, denied in part. Defendant admits that at times it solicits consumer

  debts for collection. After reasonable investigation, Defendant lacks sufficient knowledge and

  information to form a belief as to whether all debts it solicits are “consumer debts”, as such the

  remaining allegations are denied.

         18.     Admitted in part, denied in part. Defendant admits that at times it collects consumer

  debts. After reasonable investigation, Defendant lacks sufficient knowledge and information to

  form a belief as to whether all debts it collects are “consumer debts,” and as such the remaining

  allegations are denied.

         19.     Admitted in part, denied in part. Defendant admits the accounts it collects are owed

  or due, or alleged to be owed or due, to other parties. Defendant admits that at times, those

  accounts are “debts.” After reasonable investigation, Defendant lacks sufficient knowledge and

  information to form a belief as to whether all such accounts are “debts,” and thus denies all

  remaining allegations in this paragraph.

         20.     Admitted.

         21.     Admitted.

         22.     Admitted.



                                                  3
Case 0:19-cv-62751-RKA Document 5 Entered on FLSD Docket 12/03/2019 Page 4 of 10



         23.     Admitted.

         24.     Admitted in part, denied in part. Defendant admits that it sent Plaintiff a letter dated

  November 13, 2018, and that a copy of the letter is attached to Plaintiff’s Complaint as Exhibit A.

  After reasonable investigation, Defendant lacks sufficient knowledge and information to form a

  belief as to the truth of the remaining allegations in this paragraph, and as such they are denied.

         25.     After reasonable investigation, Defendant lacks sufficient knowledge and

  information to form a belief as to the truth of the allegations in this paragraph, and as such they

  are denied.

         26.     After reasonable investigation, Defendant lacks sufficient knowledge and

  information to form a belief as to the truth of the allegations in this paragraph, and as such they

  are denied.

                                         COUNT I.
                             VIOLATION OF 15 U.S.C. § 1692e(2)(A)
                                   (against Defendant-DC)


         27.     Paragraphs 1 through 26 of this Answer are hereby incorporated by reference as

  though more fully set forth herein.

         28.     Admitted in part, denied in part. Defendant admits only the accuracy of any

  properly quoted statutory language. All remaining allegations are denied.

         29.     Admitted in part, denied in part. Defendant admits only the accuracy of any

  properly quoted d statutory language. All remaining allegations are denied.

         30.     Admitted in part, denied in part. Defendant admits only the accuracy of any

  properly quoted statutory language. All remaining allegations are denied.

         31.     Admitted in part, denied in part. Defendant admits only the accuracy of any

  properly quoted statutory language. All remaining allegations are denied.


                                                   4
Case 0:19-cv-62751-RKA Document 5 Entered on FLSD Docket 12/03/2019 Page 5 of 10



         32.     Admitted in part, denied in part. Defendant admits it mailed Plaintiff a letter. All

  remaining allegations are denied.

         33.     Defendant denies the allegations in this paragraph.

         34.     Defendant denies the allegations in this paragraph.

         35.     WHEREFORE, Defendant Frost-Arnett Company respectfully requests that this

  Honorable Court enter judgment in its favor and against Plaintiff; dismiss Plaintiff’s Complaint

  with prejudice; and further award all such other relief as is just and appropriate.

                                         COUNT II.
                             VIOLATION OF FLA. STAT. § 559.72(9)
                                   (against Defendant-DC)

         36.     Paragraphs 1 through 35 of this Answer are hereby incorporated by reference as

  though more fully set forth herein.

         37.     Admitted in part, denied in part. Defendant admits only the accuracy of any

  properly quoted statutory language. All remaining allegations are denied.

         38.     Admitted in part, denied in part. Defendant admits only the accuracy of any

  properly quoted statutory language. All remaining allegations are denied.

         39.     Admitted in part, denied in part. Defendant admits only the accuracy of any

  properly quoted statutory language. All remaining allegations are denied.

         40.     Admitted in part, denied in part. Defendant admits only the accuracy of any

  properly quoted statutory language. All remaining allegations are denied.

         41.     Defendant denies the allegations in this paragraph.

         42.     Admitted in part, denied in part. Defendant admits only the accuracy of any

  properly quoted statutory language. All remaining allegations are denied.




                                                   5
Case 0:19-cv-62751-RKA Document 5 Entered on FLSD Docket 12/03/2019 Page 6 of 10



         43.     WHEREFORE, Defendant Frost-Arnett Company respectfully requests that this

  Honorable Court enter judgment in its favor and against Plaintiff; dismiss Plaintiff’s Complaint

  with prejudice; and further award all such other relief as is just and appropriate.

                                          COUNT III.
                             VIOLATION OF FLA. STAT. § 559.72(5)
                                  (against Defendant-Creditor)

         44.     Paragraphs 1 through 43 of this Answer are hereby incorporated by reference as

  though more fully set forth herein.

         45.     Admitted in part, denied in part. Defendant admits only the accuracy of any

  properly quoted statutory language. All remaining allegations are denied.

         46.     Admitted in part, denied in part. Defendant admits only the accuracy of any

  properly quoted statutory language. All remaining allegations are denied.

         47.     Admitted in part, denied in part. Defendant admits only the accuracy of any

  properly quoted statutory language. All remaining allegations are denied.

         48.     Admitted in part, denied in part. Defendant admits only the accuracy of any

  properly quoted statutory language. All remaining allegations are denied.

         49.     After reasonable investigation, Defendant lacks sufficient knowledge and

  information to form a belief as to the truth of the allegations in this paragraph, and as such they

  are denied.

         50.     After reasonable investigation, Defendant lacks sufficient knowledge and

  information to form a belief as to the truth of the allegations in this paragraph, and as such they

  are denied.




                                                   6
Case 0:19-cv-62751-RKA Document 5 Entered on FLSD Docket 12/03/2019 Page 7 of 10



         51.     After reasonable investigation, Defendant lacks sufficient knowledge and

  information to form a belief as to the truth of the allegations in this paragraph, and as such they

  are denied.

         52.     WHEREFORE, Defendant Frost-Arnett Company respectfully requests that this

  Honorable Court enter judgment in its favor and against Plaintiff; dismiss Plaintiff’s Complaint

  with prejudice; and further award all such other relief as is just and appropriate.

                                    AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

         To the extent Defendant violated the FDCPA and/or the FCCPA (which it denies), such

  violation was a bona fide error and occurred notwithstanding Defendant’s maintenance of

  procedures reasonably adapted to avoid such error.

         WHEREFORE, Defendant Frost-Arnett Company respectfully requests that this

  Honorable Court enter judgment in its favor and against Plaintiff; dismiss Plaintiff’s Complaint

  with prejudice; and further award all such other relief as is just and appropriate.

                                         Respectfully submitted,

                                         MESSER STRICKLER, LTD.

                                 By:     /s/ Lauren M. Burnette
                                         LAUREN M. BURNETTE, ESQUIRE
                                         FL Bar No. 0120079
                                         ERIKA M. SMITH, ESQUIRE
                                         FL BAR No. 0127438
                                         12276 San Jose Blvd
                                         Suite 718
                                         Jacksonville, FL 32223
                                         (904) 527-1172
                                         (904) 683-7353 (fax)
                                         lburnette@messerstrickler.com
                                         esmith@messerstrickler.com
                                         Counsel for Defendant Frost-Arnett Company



                                                   7
Case 0:19-cv-62751-RKA Document 5 Entered on FLSD Docket 12/03/2019 Page 8 of 10



  Dated: December 3, 2019




                                       8
Case 0:19-cv-62751-RKA Document 5 Entered on FLSD Docket 12/03/2019 Page 9 of 10



                                 CERTIFICATE OF SERVICE

         I certify that on December 3, 2019, a true copy of the foregoing document was served as

  follows:

   Via CM/ECF                                         Via CM/ECF
   Jibrael S. Hindi, Esq.                             Joel A. Brown, Esq.
   Thomas J. Patti, Esq.                              Friedman & Brown, LLC
   The Law Offices of Jibrael S. Hindi                3323 NW 55th Street
   110 SE 6th Street, Suite 1744                      Ft. Lauderdale, Florida 33309
   Ft. Lauderdale, Florida 33301                      Joel.brown@friedmanandbrown.com
   jibrael@jibraellaw.com                             (954) 966-0111
   tom@jibraellaw.com                                 Counsel for Plaintiff
   (954) 907-1136
   (855) 529-9540 (fax)
   Counsel for Plaintiff

   Via CM/ECF
   Paul A. Herman, Esq.
   Consumer Advocates Law Group, PLLC
   4801 Linton Blvd., Suite 11A-560
   Delray Beach, Florida 33445
   paul@consumeradvocatelaw.com
   (561) 236-8851
   (561) 431-2352 (fax)
   Counsel for Plaintiff


                                         MESSER STRICKLER, LTD.

                               By:       /s/ Lauren M. Burnette
                                         LAUREN M. BURNETTE, ESQUIRE
                                         FL Bar No. 0120079
                                         ERIKA M. SMITH, ESQUIRE
                                         FL BAR No. 0127438
                                         12276 San Jose Blvd
                                         Suite 718
                                         Jacksonville, FL 32223
                                         (904) 527-1172
                                         (904) 683-7353 (fax)
                                         lburnette@messerstrickler.com
                                         esmith@messerstrickler.com
                                         Counsel for Defendant Frost-Arnett Company




                                                  9
Case 0:19-cv-62751-RKA Document 5 Entered on FLSD Docket 12/03/2019 Page 10 of 10




  Dated: December 3, 2019




                                       10
